Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment which places this application in condition for allowance. During a communication on January 19, 2022, Steven M. Jensen requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 50-0311 the required fee of $200 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Changed the abstract to:
--A sealing assembly for a door of a vehicle includes a housing provided on the door, a sealing slider retractably mounted in the housing, a drawing-out device for urging the sealing slider away from the housing, an inserting device for urging the sealing slider into the housing, and a weather strip for air-tight sealing with the sealing slider when the door is closed, where the drawing-out device includes an operating lever rotatably installed on the housing to push an end 

In the claims:
Amended the claims as follows:
--1.  A sealing assembly for a door of a vehicle, comprising: 
a housing provided on the door, wherein the door is a first door of the vehicle; 
a sealing slider moveably mounted in the housing; 
a drawing-out device for urging the sealing slider from the housing; 
an inserting device for urging the sealing slider into the housing; and 
a weather strip for air-tight sealing with the sealing slider when the first door is closed, 
wherein the drawing-out device includes an operating lever rotatably installed in the housing to push an end portion of the sealing slider away from the housing and a support fixedly mounted on a vehicle body of the vehicle to rotate the operating lever in response to closing of the first door, 
wherein the sealing slider is slidably movable in a longitudinal direction of the vehicle between a front end of the first door and a rear end of a second door, 
wherein the sealing slider is slid to be spaced apart from the second door to avoid overlapping with the second door when the first door is opened, and 

--2.  The sealing assembly for the door of the vehicle of claim 1, wherein the weather strip is in abutting contact with the end portion of the sealing slider when the first door is closed.--

--3.  The sealing assembly for the door of the vehicle of claim 2, wherein the housing is disposed on the first door at a predetermined position in a height direction of the first door.--

--4.  The sealing assembly for the door of the vehicle of claim 3, wherein the sealing slider is slidable relative to the housing in the longitudinal direction of the vehicle.--

Claim 5-6 (canceled)

--7.  The sealing assembly for the door of the vehicle of claim 1, wherein: 

the support fixedly mounted on the vehicle body causes a distal end of the operating lever to push the sealing slider when the first door is closed.--

--8.  The sealing assembly for the door of the vehicle of claim 7, wherein an operating block is positioned between an upper end and a lower end of the sealing slider, and the operating lever pushes the operating block to push the sealing slider away from the housing when the first door is closed.--

--9.  The sealing assembly for the door of the vehicle of claim 7, wherein when the operating lever pushes the end portion of the sealing slider away from the housing, the end portion of the sealing slider contacts the weather strip.--

--10.  The sealing assembly for the door of the vehicle of claim 1, wherein the inserting device is a return spring which elastically urges the sealing slider toward the housing.--

--11.  The sealing assembly for the door of the vehicle of claim 10, wherein a first end of the return spring is positioned outside of the housing, and a second end of the return spring is fixed to the sealing slider.--

--12.  The sealing assembly for the door of the vehicle of claim 11, wherein a rod extends through the return spring, and the return spring is positioned between an end portion of the rod and the housing.--

--13.  The sealing assembly for the door of the vehicle of claim 12, wherein a door panel of the first door has a rod receiving groove in which at least a portion of the return spring and the rod are received.--

--14.  The sealing assembly for the door of the vehicle of claim 2, wherein a portion of each of the sealing slider and the weather strip has a round shape.--

--15.  The sealing assembly for the door of the vehicle of claim 1, wherein the weather strip is positioned closer to an outside of the vehicle than the sealing slider.--

--16.  The sealing assembly for the door of the vehicle of claim 15, wherein an end portion of the weather strip is aligned with an end portion of the second 

Cancelled claims 17 and 18.

Drawings
	The drawing correction filed January 7, 2022 has been approved.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634